The opinion of the court was delivered by
Bennett, J.
It is difficult to see what question of law is reserved in this case for the supervision of this court. It is undoubtedly true, that a record of a recognizance, at least/ between the parties, is not to be controlled or impeached by parol testimony. The plaintiff in this case, the party recognized, was, by the court below, permitted, under objections of the defendant, to attempt to defeat the effect of the recognizance and control it by parol evidence ; and of this decision the plaintiff cannot complain.
Whether the evidence if admissible — and that is a question not now before us — was sufficient to rebut the presumption that the recognizance was entered up by the consent of the recognizor, was a question of fact to be settled by the triers, and cannot be made the ground of error. The bill of exceptions states, that upon the evidence the de*85fendant contended that the plaintiff was not entitled to recover,and the county court so decided and rendered judgment for the defendant. When a question of fact is, by consent of par-
ties, put to the court for trial, their finding is equally conclusive upon the parties as the finding of a jury, and can no more be made the ground of error. The judgment below is therefore affirmed.